Citation Nr: 1101044	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
the posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Paul, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued by 
the RO, which granted service connection for PTSD and assigned a 
10 percent rating for the PTSD, effective April 25, 2005, the 
date the claim for entitlement to service connection for PTSD was 
received.

In February 2009, the Board denied the Veteran's claim for 
entitlement to a rating in excess of 10 percent for the PTSD.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In February 2010, the Court 
granted a Joint Motion to vacate the February 2009 decision with 
regard to the denial of a rating in excess of 10 percent for the 
PTSD and to remand that matter for further development.  To that 
end, in the Joint Motion, the parties acknowledged that the 
Veteran did not intend to appeal the Board decision with regard 
to the denial of a rating in excess of 20 percent for the 
diabetes mellitus and a compensable rating for the erectile 
dysfunction.  

The Board reiterates that the issue of entitlement to 
service connection for hypertension, to include as 
secondary to the diabetes mellitus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred, again, 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the February 2010 Joint Motion, the parties agreed that in the 
February 2009 decision, the Board failed to give adequate reasons 
and bases to support its decision.  Specifically the parties 
agreed that the Board failed to explain why Global Assessment of 
Functioning (GAF) scores indicative of moderate and severe 
impairment were not supported by the competent medical evidence 
of record.  In this regard, the parties observed that in the 
December 2005 VA examination, the Veteran was assigned a GAF 
score of 46, indicative of severe impairment and in a January 
2006 VA treatment record, the Veteran was assigned a GAF score of 
55, indicative of moderate impairment.  However, the Board 
concluded that the Veteran did not exhibit the symptoms 
associated with such scores on a continuous basis.  The parties 
also agreed that the Board failed to explain why stage ratings 
for the PTSD were not appropriate during the appeal period.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is aware that the VA treatment records document GAF 
scores that range from 46 to 67.  Additionally, the Veteran's 
psychiatric disability has been consistently described in a range 
from mild to moderate.  Given the Veteran's essential contention 
that his PTSD has increased in degree of impairment, the Board 
finds that a more contemporaneous VA examination is necessary.  
See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to 
remand a case back to the RO for a new examination when the 
claimant asserts that the disability in question has worsened 
since the last examination).  

Finally, the Board notes that the Veteran requested a BVA video 
conference hearing, "in order to submit testimony and additional 
evidence" on his current claim.  Inasmuch as the Veteran's 
request for a video conference hearing remains open, the file 
must be returned to the RO to schedule a video conference hearing 
for the Veteran.  See 38 C.F.R. § 20.703 (2010).

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for PTSD.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
He and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a 
VA psychiatric examination to be conducted 
by a psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Review Examination for Posttraumatic Stress 
Disorder.  

Following the examination, and a review of 
the file, the examiner must specifically 
indicate which of the following 
paragraphs best describes the degree of 
impairment caused by the PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships; or

(d)  Occupational and social impairment 
with occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events)

(e) Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; symptoms 
controlled by continuous medication.

The examiner must address all the evidence 
of record and explain the relationship 
between GAF scores and actual degree of 
impairment caused by the PTSD. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2010).

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  The Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

6.  Then, the RO should take appropriate 
action to schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge in accordance with applicable 
procedures.  A copy of the notice provided 
to the Veteran (and his appointed 
representative) of the scheduled hearing 
should be placed in the claims folder.  If 
the Veteran ultimately decides not to wait 
for a hearing, the Veteran should withdraw 
the hearing request in writing to the RO.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



